10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

Case 2:18-cv-01409-JLR Document 75-1 Filed 02/05/20 Page 1 of 3

US. DISTRICT JUDGE JAMES L. ROBART
US. MAGISTRATE JUDGE J. RICHARD CREATURA

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
SEATTLE DIVISION

HELEN THORNTON, on behalf of herself and
all others similarly situated, and NATIONAL

COMMITTEE TO PRESERVE SOCIAL Civil No. 2:18-cv-01409-JLR-JRC
SECURITY AND MEDICARE,
PPROPOSED] ORDER
Plaintiffs,

vs.

COMMISSIONER OF SOCIAL SECURITY,

 

 

 

 

Defendant.
[PROPOSED] ORDER U.S. Department of Justice
2:18-ev-01409-JLR-JRC Civil Division, Federal Programs Branch

1100 L Street NW
Washington, DC 20005
‘Telephone: (202) 305-8576

 

 
10
11
12

13

14

15
16
17
18
19
20
21
22

23

25
26

27

24

 

 

Case 2:18-cv-01409-JLR Document 75-1 Filed 02/05/20 Page 2 of 3

Upon consideration of Defendant’s unopposed motion for an extension of time, and the entire
tecord herein, it is hereby

ORDERED that the motion is GRANTED; it is further

ORDERED that the deadline for the parties’ objections to the Report & Recommendation
recently issued in this matter shall be extended to February 26, 2020; and it is further

ORDERED that the deadline for the parties’ responses to those objections shall be extended

 

to March 18, 2020.
SO ORDERED.
M
DATED this _© day of February, 2020,
JAMES L. ROBART
United States District Judge

[PROPOSED] ORDER U.S. Department of Justice
Civil Division, Federal Programs Branch
2:18-cv-01409-JLR-JRC 1100 L Street NW

Washington, DC 20005
Telephone: (202) 305-8576

 

 
10

11

2

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cv-01409-JLR Document 75-1

Presented by:

/s/ Stephen M, Pexei
STEPHEN M. PEZ7ZI

Trial Attorney

United States Depattment of Justice
Civil Division, Federal Programs Branch
1100 L, Street NW

Washington, DC 20005

Phone: (202) 305-8576

Fax: (202) 616-8470

Email: stephen.pezzi@usdoj.gov

[PROPOSED] ORDER

2:18-cv-01409-JLR-JRC

Filed 02/05/20 Page 3 of 3

U.S. Department of Justice

Civil Division, Federal Programs Branch
1100 L. Street NW

Washington, DC 20005

Telephone: (202) 305-8576

 

 
